Citation Nr: 1027967	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-24 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a nonservice-connected disability pension with 
special monthly pension (SMP).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served during World War II in the US Army from 
April 1943 to March 1946.  

This matter came before the Board on appeal from a June 2007 
letter decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

The  issue of entitlement to service connection for a 
dermatological condition of the arms and legs was denied 
via a rating decision issued in June 2007.  The appellant 
subsequently submitted a notice of disagreement on this 
issue.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the Board finds a 
notice of disagreement has been submitted from a matter 
that has not been addressed in a statement of the case, 
the issue should be remanded to the RO/AMC for appropriate 
action.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, in this instance, because of the appellant's 
death (see below), this issue is referred back to the RO 
for additional processing in accordance with the to-be-
promulgated 38 U.S.C. § 5121A.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was on active duty from April 1943 to March 
1946.

2.  On July 15, 2010, the Board was notified that the appellant 
had died in September 2009.  




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the service member.  38 C.F.R. § 20.1106 (2009).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title . . . ."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


